DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The amendment to the claims filed Feb. 1, 2021 is sufficient for the Examiner to withdraw the provisional nonstatutory double patenting rejection over claims 1-6, 13, and 14 of copending Application No. 16/573,294.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Johnson on Feb. 4, 2021.
The claims in the application have been amended as discussed below.

6. (Currently Amended) The method of claim 1, wherein the reverse ion exchange medium comprises the non-ion exchangeable multivalent metal salt in an amount of greater than or equal to 45 wt% to less than or equal to 60 wt%.
8. (Currently Amended) The method of claim 7, wherein [[the]]a ratio of the lithium salt to the sodium salt in the reverse ion exchange medium is within 10% of [[the]]a ratio of the lithium oxide to sodium oxide content at the center of the ion exchanged glass-based article.
Cancel claims 14-15 and 34.
 and less than or equal to 80 wt%.
36.  (Currently Amended) The method of claim 35, wherein the reverse ion exchange medium comprises the non-ion exchangeable multivalent metal salt in an amount of greater than or equal to 50 wt% to less than or equal to 60 wt%.
Allowable Subject Matter
Claims 1-4, 6-13, 35-37 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the claimed step of reverse ion exchanging wherein the reverse ion exchange medium is a molten salt bath, the reverse ion exchange medium comprises a lithium salt and a non-ion exchangeable multivalent metal salt, and the reverse ion exchange medium comprises the non-ion exchangeable multivalent salt in an amount greater than or equal to 45 wt% to less than or equal to 80 wt%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741